Citation Nr: 0917786	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-33 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a right hip disability.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a left hip disability.

3.  Entitlement to service connection for a right hip 
disability, including as secondary to herbicide exposure or 
as secondary to a service-connected right knee disability.

4.  Entitlement to service connection for a left hip 
disability, including as secondary to herbicide exposure or 
as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to 
February 1970 and from June 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Waco, Texas regional office (RO) of the Department of 
Veterans Affairs (VA).  That decision denied the Veteran's 
request to reopen his previously denied bilateral hip 
disability service connection claim as he had not submitted 
new and material evidence, among other claims.

The Board notes that the Veteran's October 2006 notice of 
disagreement (NOD) indicated that he disagreed with the 
determinations regarding his bilateral hip disability and 
posttraumatic stress disorder (PTSD) service connection 
claims only.  The Veteran's PTSD service connection claim had 
been denied in an October 1992 rating decision, rendering his 
October 2006 NOD untimely for that issue.  Therefore, only 
the Veteran's bilateral hip disabilities are before the Board 
for its consideration.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a September 2008 Travel Board hearing.  A copy 
of this transcript has been associated with the claims 
folder.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2008) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).   In this case the Veteran has satisfied 
each of these requirements and his inferred claim for TDIU is 
referred to the RO for development and adjudication. 

In September 2008, subsequent to issuance of the supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO consideration.  
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's bilateral hip disability service connection 
claim was denied in a May 1980 rating decision as no 
competent medical evidence had established a nexus between 
his service and his diagnosed bilateral hip disability.

2.  Since the May 1980 denial of his bilateral hip disability 
service connection claim, the Veteran has filed to reopen 
that claim on numerous occasions; these claims were finally 
denied in unappealed rating decisions dated September 1980, 
May 1985, April 1988, December 1988, August 1990, October 
1992, July 1994, October 2002, and June 2003.

3.  Evidence submitted since the June 2003 rating decision 
includes information that was not previously considered and 
which establishes a fact necessary to substantiate the 
claims, the absence of which was the basis of the previous 
denial.

4.  The competent medical evidence establishes that there is 
a nexus between the Veteran's bilateral hip disability and 
his service.


CONCLUSIONS OF LAW

1.  The May 1980 rating decision denying service connection 
for a bilateral hip disability is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received since the June 2003 rating decision 
denying service connection for a bilateral hip disability is 
new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  The criteria for entitlement to service connection for a 
right hip disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

4.  The criteria for entitlement to service connection for a 
left hip disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).   
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the Veteran).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f) (West 
2002).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam 
area.  The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the veteran was 
exposed to an herbicide agent during active service. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2007). 

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Factual Background

The RO originally denied the Veteran's bilateral hip 
disability service connection claim in a May 1980 rating 
decision as no competent medical evidence had established a 
nexus between the Veteran's service and his diagnosed 
bilateral hip disability.  A NOD was not received regarding 
this determination and the decision is final.

The evidence considered in the May 1980 rating decision 
included the Veteran's service treatment records, various 
December 1975 VA examinations, an April 1976 opinion from Dr. 
N. B., a July 1976 audiological examination, a July 1976 VA 
orthopedic examination, an August 1979 letter from Dr. M. M., 
and VA treatment records dated between May 1977 and March 
1980.

A March 1966 entrance examination, a January 1970 discharge 
examination and a June 1971 entrance examination were 
negative for any relevant abnormalities.

A November 1974 treatment note reflects the Veteran's 
complaints of a "popping" right knee for the past year and 
a half, without an incident of trauma.  A diagnosis of a 
medial meniscus posterior tear was made following an 
arthrotomy medial meniscectomy.  The Veteran was then placed 
on limited duty until July 1975.  

The June 1975 discharge examination noted a November 1974 
right knee menectomy but was otherwise negative for any 
relevant abnormalities.  The Veteran indicated that he 
suffered from "broken bones," as well as arthritis, 
rheumatism or bursitis, on his June 1975 RMH with the 
examiner again noting his history of a right knee menectomy. 

The Veteran's September 1974 formal right knee service 
connection claim indicates that his right knee began popping 
loudly and hurting around June 1974, and is negative for any 
mention of a fall.  A December 1975 VA orthopedic examination 
found the Veteran stands with a "level pelvis and has equal 
gluteal muscle contraction" and walks without a limp.  This 
examination was negative for any mention of a fall.  

The August 1979 letter from Dr. M. M. reported that the 
Veteran had injured his right knee in service and described 
his current right knee condition.

The Veteran underwent a bilateral femoral head drain in March 
1980 following complaints of bilateral hip pain.  An 
evaluation revealed idiopathic bilateral avascular necrosis.

A December 1975 VA neuropsychiatric evaluation, a December 
1975 VA audiology examination, an April 1976 opinion from Dr. 
N. B., and a July 1976 VA audiology examination did not 
address the Veteran's bilateral hip condition.  The July 1976 
VA orthopedic examination also was negative for any 
consideration of the Veteran's bilateral hip condition or 
mention of the November 1974 injury.

The Veteran filed a second request to reopen his bilateral 
hip disability service connection claim in July 1980.  
Additional evidence received since the May 1980 rating 
decision included VA treatment records dated between June 
1980 and August 1980.  These treatment records indicate that 
the Veteran underwent a right hip arthrotomy with curettage 
of the necrotic femoral head, cancelous bone graft from the 
greater trochanger, and a left hip bone graft in June 1980.  
His request to reopen his bilateral hip disability service 
connection claim was denied in a September 1980 rating 
decision as no additional information had been presented to 
establish a nexus between his hip disability and his service.

A third request to reopen the Veteran's bilateral hip 
disability service connection claim was filed in July 1984.  
Additional evidence received since the September 1980 rating 
decision included a January 1981 VA orthopedic examination 
and April 1981 VA treatment records.

The January 1981 VA orthopedic examination reflected 
complaints of daily hip pain and an in-service right knee 
injury that occurred "while [the Veteran] was unloading a 
tank."  The Veteran underwent a left femoral head Bateman 
endoprosthetic replacement in April 1981 following continued 
complaints of severe hip pain.

The Veteran's request to reopen his bilateral hip disability 
service connection claim was denied in May 1985 as no 
additional evidence had been submitted establishing a nexus 
between his hip disability and service.

A third request to reopen the Veteran's bilateral hip 
disability service connection claim was filed in March 1988.  
Additional evidence received since the May 1985 rating 
decision included VA treatment records dated between October 
1986 and April 1987.  These records reflected treatment for 
conditions unrelated to the Veteran's bilateral hip 
disability claim.  The Veteran's request to reopen his claim 
was denied in an April 1988 rating decision as no new or 
material evidence had been submitted.

In May 1988, a fourth request to reopen the Veteran's 
bilateral hip disability service connection claim was filed.  
Additional evidence received since the April 1988 rating 
decision includes private treatment records from Dr. J. C. 
dated between June 1978 and September 1984 and an October 
1988 VA orthopedic examination. 

A July 1978 treatment note reflects the Veteran's complaints 
of right groin and leg pain for the past week and his reports 
that he was unable to stand in the morning due to that 
condition.  Physical examination revealed tenderness along 
the iliac crest, in the right inguinal region and along the 
lateral aspect of the right thigh.  A diagnosis of a pulled 
muscle was made, and the Veteran was advised to "stay off" 
for two to three days and to treat with pain medication.

The Veteran reported slipping from a tank car while in 
service and injured his knee at an October 1988 VA 
examination.  He was noted to have a "poor gait" and to 
have walked with a cane.  The examiner opined that the 
Veteran had a bilateral hip prosthesis, among other 
conditions.

The request to reopen the Veteran's bilateral hip disability 
service connection claim was denied in a December 1988 rating 
decision.

A sixth request to the reopen the Veteran's bilateral hip 
disability service connection claim was made in December 
1989.  Additional evidence received since the December 1988 
rating decision includes VA treatment records dated between 
October 1988 and January 1990.  The Veteran reported left hip 
pain and concerns that he had twisted and "popped" his hip 
out of place in a November 1988 treatment note, with the 
examiner noting that the bilateral hip films were unchanged.  
A February 1989 right hip arthrogram revealed the presence of 
a bipolar hip prosthesis with no evidence of loosening.

The Veteran's request to reopen his bilateral hip disability 
service connection claim was denied in an August 1990 rating 
decision as he had failed to appear for a VA examination and 
the file did not contain new and material evidence.

In October 1991, the Veteran filed a seventh request to 
reopen his bilateral hip disability service connection claim.  
Additional evidence received since the August 1990 rating 
decision includes a July 1991 VA orthopedic examination and a 
July 1991 psychiatric examination.  The Veteran's July 1991 
VA orthopedic examination reflected his reports of injuring 
his knees during service after falling from a tank car in 
1974.  He reported that his hip pain began in 1978, that he 
was diagnosed with aspect necrosis of both hips shortly 
thereafter, and that he had endured six hip operations in an 
attempt to treat the condition.  The examiner noted that his 
total bilateral hip replacement had produced "excellent 
results" but did not offer an opinion regarding the etiology 
of the condition.  The July 1991 VA psychiatric examination 
did not address the Veteran's bilateral hip disability claim.

The Veteran's request to reopen his bilateral hip service 
connection claim was denied an October 1992 rating decision.

An eighth request to reopen the Veteran's bilateral hip 
disability service connection claim, as well as a request to 
consider service connection based upon herbicide exposure, 
was filed in March 1994.  Additional evidence received since 
the October 1992 rating decision included a March 1994 letter 
from Dr. G. M. which described the Veteran's history of 
bilateral hip pain as well as treatments and his reported 
history of herbicide exposure while in Vietnam.  This request 
was denied in a July 1994 rating decision as the Veteran's 
condition was not associated with herbicide exposure and that 
there was no other basis for service connection.

The Veteran sought to reopen his bilateral hip disability 
service connection claim in June 2002, a request which was 
denied in an October 2002 rating decision as no new and 
material evidence had been submitted.

A tenth request to reopen the Veteran's bilateral hip 
disability service connection claim was filed in December 
2002.  Additional evidence received since the October 2002 
rating decision includes private orthopedic treatment records 
dated between August 1997 and January 1998, private 
orthopedic records from Dr. R. B. dated between April 2000 
and January 2003, an October 2002 letter from Dr. G. M., a 
November 2002 letter from the Veteran's employer, and 
hospital records dated between September 1997 and January 
2003.

An August 1997 private orthopedic treatment note includes an 
impression of a possible loosening left hip arthroplasty, and 
a revision to the left total hip arthroplasty was completed 
in September 1997.  The Veteran was noted to suffer from 
chronic hip pain in an October 2002 letter from Dr. G. M.  A 
November 2002 letter from the Veteran's employer indicated 
that the Veteran had terminated his employment in October 
2002 after 20 years due to constant hip and knee pain.

The Veteran underwent surgery to repair a dislocated left 
total hip replacement in April 2000 and in June 2000, as well 
as surgery to repair a loosened and dislocated right total 
hip replacement in April 2002.  Hospital records reflected 
hospitalizations for a revision to his left total hip 
arthroplasty in September 1997 and surgery to repair a 
dislocated left total hip replacement in October 1997, as 
well as several hospitalizations for unrelated conditions.

A June 2003 rating decision denied the Veteran's request to 
reopen his bilateral hip disability service connection claim 
as no new and material evidence had been submitted.

The Veteran sought to reopen his bilateral hip disability 
service connection claim in March 2006.  Additional evidence 
received since the June 2003 rating decision includes 
opinions dated February 2006, July 2006, January 2007 and 
September 2008 from Dr. R. B., a May 2006 VA orthopedic 
examination, a June 2008 statement from the Veteran's sister 
and an August 2008 statement from the Veteran's wife.

A February 2006 opinion from Dr. R. B. indicates that the 
Veteran's knee and hip trauma, as well as the multiple 
surgeries, have affected his gait and predisposed him to knee 
problems.  The Veteran's right lower extremity pain and 
problems are "directly related to pervious service-connected 
injuries."  Dr. R. B. indicated in a July 2006 opinion that 
the Veteran was disabled and unable to work due to his 
previous knee and hip traumas.

A May 2006 VA orthopedic examination reflected the Veteran's 
reports of falling off a tanker in 1974 and sustaining knee 
and hip injuries, and his history of various hip surgeries.  
Physical examination revealed a tender right hip and 
bilateral pain on movement.  Following this examination and a 
review of the claims folder, the examiner opined that the 
Veteran's bilateral hip conditions were related to the 
avascular necrosis and multiple hip surgeries, independent of 
his right knee injury.  The examiner found that it was less 
likely than not that the Veteran's bilateral hip disability 
was related to his right knee disability, but "rather the 
avascular necrosis injury he sustained in military service."

Dr. R. B. indicated in his January 2007 opinion that he had 
reviewed all of the Veteran's civilian and military treatment 
records and work history.  The examiner opined that the 
Veteran's hip and knee trauma sustained in-service lead to 
premature bilateral degenerative hip changes, necessitating 
total hip replacements.

An August 2007 addendum to the May 2006 VA orthopedic 
examination indicated that it would be "speculation to 
attribute the asceptic necrosis" to the Veteran in-service 
injury without evidence of the injury.  The examiner also 
noted that "it was possible that [the Veteran] could have 
injured the vascular supply to his hips" due to his reported 
injury.

The Veteran's sister detailed the Veteran's financial need 
and inability to work in a June 2006 statement.  An August 
2008 statement from the Veteran's wife indicated that the 
Veteran's legs were no longer capable of holding up his body 
weight, and that he frequently falls.

A September 2008 opinion from Dr. R. B. addressed the 
Veteran's back condition.

At his September 2008 Travel Board hearing, the Veteran 
testified regarding his in-service injury and his extensive 
post-service treatment for his hip conditions.

Analysis

Several pieces of evidence, including the May 2006 VA 
examination, the January 2007 Dr. R. B. opinion and the 
August 2007 VA examination addendum were not considered in 
the June 2003 rating decision.  This newly submitted evidence 
seeks to establish a nexus between the Veteran's current 
bilateral hip disabilities and his service.  This additional 
evidence is therefore new and material, and the Veteran's 
claims are reopened.  As the RO has reviewed the Veteran's 
claims on a de novo basis, the Board will undertake a review 
on the same basis.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

The record clearly demonstrates that the Veteran suffers from 
a current bilateral hip disability and that he was diagnosed 
with an in-service right knee disability in November 1974.

The remaining question is whether there is a nexus between 
the in-service injury and the current disability.  The Board 
notes that the Veteran is competent to state that he suffered 
a fall in service, although the question of whether or not 
this fall resulted in his current disability is a matter that 
must be addressed by a competent medical professional.  
Evidence in favor of a nexus includes the January 2007 
opinion from Dr. R. B. concluding that the in-service injury 
lead to premature hip degeneration requiring bilateral hip 
replacements and the May 2006 VA orthopedic opinion 
attributing the Veteran's current hip disabilities to the in-
service avascular necrosis injury.

Evidence against the claim includes the August 2007 VA 
orthopedic examination addendum stating that it was 
"possible" that the Veteran could have injured the vascular 
supply to his hips, but that it would be speculative to 
attribute the condition to his injury without evidence of the 
injury.  In addition, the contemporaneous treatment records 
are negative for any mention of an in-service injury or other 
fall, and the November 1974 treatment note suggests that the 
Veteran's knee injury had been present for approximately a 
year and a half.  The treatment records do not reflect the 
Veterans reports of an in-service fall until January 1981.

When viewed in the light most favorable to the Veteran, the 
conflicting medical evidence is at least approximately 
balanced as to whether the Veteran's bilateral hip disability 
is caused by or the result of his service.  The Board finds 
that the elements necessary for the grant of direct service 
connection have been satisfied and the appeal is granted.  
38 U.S.C.A. § 5107(b).

As direct service connection has been established, the Board 
need not address the Veteran's secondary service connection 
claims.

ORDER

New and material evidence having been received, the claim for 
a right hip disability is reopened.

New and material evidence having been received, the claim for 
a left hip disability is reopened.

Entitlement to service connection for a right hip disability 
is granted.

Entitlement to service connection for a left hip disability 
is granted.


____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


